PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_01_FR.txt. 86

OPINION DISSIDENTE DE M. ANZILOTTI

J'ai le regret de ne pouvoir me rallier à la manière dont
l'arrêt a envisagé le rapport entre les deux sources de com-
pétence invoquées par la Partie demanderesse. Ce point est
trop important et d’une portée trop large pour que je puisse
me soustraire au devoir d’exposer les motifs de mon dissenti-
ment.

1. — La situation de fait, dont est issue cette question, est
briévement Ja suivante. |

Le 29 juillet 1921, le Gouvernement bulgare signa une Décla-
ration d'acceptation de la disposition facultative concernant la
juridiction obligatoire de la Cour permanente de Justice inter-
nationale, dans les termes suivants:

« Au nom du Gouvernement du Royaume de Bulgarie, je
déclare reconnaitre comme obligatoire de plein droit. et sans
convention spéciale, vis-à-vis de tout autre Membre ou Etat
acceptant la méme obligation, la juridiction de la Cour perma-
nente de Justice internationale, purement et simplement. »

Cette déclaration fut ratifiée le 12 août de la même année.

Le Gouvernement belge signa sa Déclaration d’acceptation
de la juridiction obligatoire de la Cour le 25 septembre 1925.
Elle est ainsi conçue:

« Au nom du Gouvernement belge, je déclare reconnaître
comme obligatoire de plein droit, et sans convention spéciale,
vis-à-vis de tout autre Membre ou État acceptant la même
obligation, la juridiction de la Cour, conformément à l’article 36,
paragraphe 2, du Statut de la Cour, pour une durée de quinze
années, sur tous les différends qui s’élèveraient après la ratifi-
cation de la présente déclaration au sujet de situations ou de
faits postérieurs à cette ratification, sauf les cas où les Parties
auraient convenu ou conviendraient d’avoir recours à un autre.
mode de règlement pacifique. »

La ratification fut déposée le 10 mars 1926.
L'article 36 du Statut de la Cour, auquel les deux Déclara-
tions se réfèrent, a la teneur suivante:

« La compétence de la Cour s’étend à toutes affaires que les
parties lui soumettront, ainsi qu'à tous les cas spécialement
prévus dans les traités et conventions en vigueur.

Les Membres de la Société et États mentionnés à l'annexe
au Pacte pourront, soit lors de la signature ou de la ratification

_26
87  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

du Protocole, auquel le présent Acte est joint, soit ultérieu-
rement, déclarer reconnaître dès à présent comme obligatoire,
de plein droit et sans convention spéciale, vis-à-vis de tout
autre Membre ou État acceptant la même obligation, la juri-
diction de la Cour sur toutes ou quelques-unes des catégories de
différends d'ordre juridique ayant pour objet:

a) l'interprétation d’un traité;

b) tout point de droit international ;

c) la réalité de tout fait qui, s’il était établi, constituerait la

violation d’un engagement international ;

d) la nature ou l'étendue de la réparation due pour la rup-

ture d’un engagement international.

La déclaration ci-dessus visée pourra être faite purement et
simplement ou sous condition de réciprocité de la part de plu-
sieurs ou de certains Membres ou États, ou pour un délai déter-
miné.

En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

Ensuite de ces Déclarations, un accord s’est formé entre les
deux Etats portant acceptation de la juridiction obligatoire de
la Cour, conformément à l’article 36 du Statut et avec les
limitations et conditions résultant desdites Déclarations, notam-
ment de la Déclaration du Gouvernement belge. Cet accord,
ci-après appelé les Déclarations, entra en vigueur le 10 mars
1926, date de la ratification belge. La Déclaration bulgare est
faite sans limitation de durée ; maïs, la Déclaration belge étant
faite pour quinze ans à partir de la date de la ratification, la
durée des Déclarations est prévue jusqu'au 10 mars 1941.

D'autre part, la Belgique et la Bulgarie signèrent le 23 juin
1931 un traité de conciliation, d’arbitrage et de règlement
judiciaire, qui fut ratifié le 4 février 1933 et dont le chapitre IT,
intitulé « Du règlement judiciaire », s'occupe, entre autres, du
recours à la Cour. |

Les articles du Traité du 23 juin 1931 qu’il convient d’avoir
sous les yeux, d’un côté, avec, de l’autre, le texte des Déclara-
tions et de l’article 36 du Statut, sont notamment les articles 4,
premier et 3. Le premier vise directement le recours à la Cour ;
les deux autres, qui se trouvent dans le chapitre premier inti-
tulé « Du règlement pacifique en général », s'appliquent à
toutes les procédures prévues par le traité et partant aussi au
recours à la Cour. Leur teneur est la suivante:

Article 4. — « Tous différends au sujet desquels les Parties
se contesteraient réciproquement un droit seront soumis pour
jugement à la Cour permanente de Justice internationale, à
moins que les Parties ne tombent d’accord, dans les termes

x

prévus ci-après, pour recourir à un tribunal arbitral.

27
88  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP, ANZILOTTI

‘Il est entendu que les différends ci-dessus visés comprennent
notamment ceux que mentionne l’article 36 du Statut de la
‘Cour permanente de Justice internationale. »

Article premier. — «Les différends de toute nature qui
viendraient à s’élever entre les Hautes Parties contractantes et
qui n'auraient pu être résolus par la voie diplomatique seront
soumis, dans les conditions fixées par le présent Traité, à un
règlement judiciaire .ou arbitral, précédé, selon le-cas, obliga-
toirement ou facultativement, d’un recours à la procédure de
conciliation. »

Article 3. — «x. S'il s'agit d’un différend dont l’objet,
d’après la législation intérieure de l’une des Hautes Parties
contractantes, relève de Ia compétence des autorités judiciaires
ou administratives, cette Partie pourra s'opposer à ce que ce
différend soit soumis aux diverses procédures prévues par le
présent Traité, avant qu'une décision définitive ait été rendue -
dans des délais raisonnables par l’autorité compétente.

2. La Partie qui, dans ce cas, voudra recourir aux procédures
prévues par le présent Traité, devra notifier à l'autre Partie
son intention dans un délai d’un an, à partir ‘de la décision
susvisée. »

Ce traité, dit ci-après le Traité, fut conclu pour une période
de cinq années, à compter de la date de l’échange des ratifi-
cations, sauf renouvellement tacite de cinq en cinq ans, s’il
nest pas dénoncé six mois au moins avant l'expiration de ce
terme. Dénoncé par le Gouvernement bulgare le 3 août 1937,
le Traité est venu à expiration le 4 février 1938.

La requête du Gouvernement belge ayant été présentée le
25 janvier 1938 et, partant, avant la date d'expiration du
Traité, la question se pose de savoir lesquelles, parmi les règles
des Déclarations et du Traité, lui sont applicables ; en d’autres
termes, si la possibilité, pour la Cour, de retenir la requête et
de statuer au fond doit être examinée sur la base des Décla-
rations, ou du Traité, ou des unes et de l’autre. C’est sur cette
question qu'il m'est impossible de me rallier au point de vue
adopté dans l'arrêt.

A mon avis, au moment où la requête du Gouvernement
belge a été présentée, seul le Traité était applicable entre les
deux Etats, et c’est sur la base du Traité et du Traité seule-
ment qu’il y a lieu d'apprécier si la Cour a le pouvoir de
retenir la requête et de statuer au fond.

2.— Avant l'exposé des arguments, une observation est
nécessaire.

Pour établir la compétence de la Cour à statuer sur sa
requête, le Gouvernement belge invoque aussi bien les Décla-

28
89  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

rations que le Traité. Il n’est pas bien clair si ce Gouverne-
ment place les unes et l’autre sur le même pied, ou s’il établit
entre les deux une certaine hiérarchie et laquelle: il y a eu,
au cours de la procédure écrite et notamment de la procédure
orale, des flottements, qui ne permettent guère de se former
une opinion absolument sûre à cet égard. Je considère toute-
fois comme acquis que le Gouvernement belge pense qu'il peut
se prévaloir à la fois de l’une et de l’autre source de compé-
tence de la Cour.

Quant au Gouvernement bulgare, il a contesté dans son
Mémoire la compétence de la Cour, tant sur la base des Décla-
rations que sur celle du Traité; et, au cours de la procédure
orale, l’agent de ce Gouvernement a nettement soutenu, contre
certaines allégations de l’avocat du Gouvernement belge, que
la mise en vigueur du Traité n’avait pas suspendu le fonc-
tionnement des Déclarations. On peut donc constater que les
deux Parties admettent également que les Déclarations et le
Traité sont applicables dans le cas de l’espéce.

Il me semble toutefois certain que cette position des Parties
ne saurait ni dispenser la Cour. du devoir d’examiner et de
résoudre elle-méme la question, purement juridique, du rapport
entre les deux sources de sa compétence, ni limiter d’aucune
manière sa liberté à cet égard.

Il en serait peut-être autrement si l’accord des Parties s'était
manifesté sur le point de savoir si la Cour est compétente ou
non. Mais ici la situation est bien différente ; le Gouvernement
belge affirme et le Gouvernement bulgare conteste la compétence
de la Cour: l’accord, si d'accord on peut parler, ne porte que
sur les sources de droit à appliquer. Un tel accord, évidemment
lié à la manière dont chaque Partie envisage les intérêts de sa
propre défense, n’a aucune importance pour la Cour.

. — Si on compare le texte des Déclarations, qui, ensemble
avec l’article 36 du Statut, déterminent le contenu de l'accord
intervenu entre les deux Gouvernements, avec les articles
du Traité ci-dessus reproduits, il est facile de constater que
nous sommes en présence de deux conventions entre le Gou-
vernement belge et le Gouvernement bulgare, qui règlent
différemment la même matière, savoir le recours à la Cour.

Pour me borner aux points qui ont la plus grande importance
dans la présente affaire, je constate ce qui suit.

En vertu d’une clause de la Déclaration belge, qui, par le
jeu de la réciprocité, fait droit entre les deux États, les Décla-
rations excluent de la compétence obligatoire de la Cour les
différends qui, tout en rentrant dans une ou plusieurs des
catégories que mentionne l’article 36 du Statut et s'étant
élevés après la ratification de la Déclaration, ne se seraient

29
90  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

pas élevés « au sujet dé situations ou de faits postérieurs à
cette ratification ». Le Traité ne connaît pas cette limitation :
tous les différends de cet ordre, qui viendraierit à s'élever
après la ratification, rentrent certainement dans la compétence
de la Cour, telle qu’elle est déterminée à l’article 4, même s'ils
ne se sont pas élevés « au sujet de situations ou de faits
postérieurs à cette ratification ».

' En revanche, le Traité soumet le recours à la Cour aux
conditions prévues aux articles premier et 3, savoir: dans tous
les cas, des négociations diplomatiques préalables qui n’ont pas
abouti, et, dans certains cas, l'existence d’une décision défini-
tive rendue par les autorités judiciaires ou administratives
compétentes. Les Déclarations ne prévoient pas ces conditions ;
la Partie intéressée ne peut donc s’en prévaloir pour empêcher
que l'affaire soit soumise à la Cour. Je laisse de côté la ques-
tion de savoir si, et dans quelles limites, des règles analogues,
qui existeraient dans le droit international commun, pourraient
être invoquées, en vertu de ce droit, pour s'opposer à un
recours à la Cour fondé sur les Déclarations ; il est clair, en
tout cas, que c’est tout autre chose que l'application des arti-
cles premier et 3 du Traité.

Il s'ensuit qu’il y a ou qu’il peut y avoir des cas dans les-
quels le recours à la Cour, admis par le Traité, est exclu par
les Déclarations, ainsi que des cas dans lesquels un recours,
admissible selon les Déclarations, n’est pas conforme au Traité.

Ii est évident que, dans le même ordre juridique, il ne peut
y avoir à la fois deux règles visant les mêmes faits et reliant
à ces faits des conséquences contradictoires. I] est impossible,
par exemple, que les rapports entre deux États soient régis en
même temps par une règle qui dit que, si certaines hypothèses
se vérifient, la Cour est compétente, et par une autre qui dit
que, si les mêmes hypothèses se vérifient, la Cour n'est pas
compétente ; par une règle qui dit que, dans un cas donné,
l’État intéressé peut recourir à la Cour, et par une autre qui
dit que, dans le même cas, l’État n’a pas ce droit, etc., etc.
Dans des cas de ce genre, ou bien la contradiction n’est qu’ap-
parente et les deux règles sont en réalité coordonnées de manière
que chacune a son propre champ d’application et n’empiéte
pas sur le champ d’application de l’autre, ou bien l’une prime
l’autre, savoir est applicable à l'exclusion de l’autre. Je ne
connais aucun principe plus clair, plus sûr et plus universelle-
ment reconnu que celui- -Ci.

Déterminer si la contradiction entre deux règles n'est qu’ap-
parente et de quelle manière elles doivent se coordonner entre
elles, ou bien déterminer laquelle de deux règles contradictoires
S applique à à l'exclusion de l’autre, est une des tâches les plus

30
OI  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

importantes et les plus délicates de l'interprétation des textes
juridiques. C’est précisément devant cette tâche que la Cour
se trouvait placée dans la présente affaire.

4. — Le Traité étant postérieur aux Déclarations, c’est avant
tout dans le texte du Traité qu’il convient de rechercher quelle
a été la volonté des Parties à l'égard des règles antérieurement
en vigueur.

Sous ce rapport, l’article 4 du Traité a, selon moi, une impor-
tance décisive.

Après avoir posé dans l'alinéa 1 la règle générale, selon
laquelle tous différends au sujet desquels les Parties se contes-
teraient réciproquement un droit seront soumis pour jugement
à la Cour permanente de Justice internationale, cet article dispose
dans l'alinéa 2: « Il est entendu. que les différends ci-dessus
visés comprennent notamment ceux que mentionne l’article 36
du Statut de la Cour permanente de Justice internationale. »

Il s'ensuit, en premier lieu, que, sans exception, tous les
différends qui pouvaient être soumis à la Cour en vertu des
Déclarations, peuvent désormais lui être soumis en vertu du
Traité. S'il est possible que la phrase de l'alinéa x: « diffé-
rends au sujet desquels les Parties se contesteraient réciproque-
ment un droit », aille plus loin que les catégories de l’article 36
du Statut, il est par contre absolument exclu qu’il y ait un
différend qui rentrerait dans les catégories de l’article 36 et
qui ne serait pas compris dans l’article 4 du Traité. Il s'ensuit
également que les différends que mentionne l’article 36 du
Statut et qui, partant, forment l’objet des Déclarations, sont
désormais des différends « compris » dans l’article 4 du Traité:
«…. les différends ci-dessus visés comprennent notamment ceux....».
Ceci revient à dire que ce sont des différends auxquels l’ar-
ticle 4 est applicable, ainsi que les autres articles du Traité
qui s’appliquent aux différends prévus à l’article 4.

Le Traité embrasse ainsi tous les différends visés par les
Déclarations et les soumet à ses propres règles.

Cette interprétation, qui paraît découler tout naturellement
du texte de l'article 4, est, à mon avis, en parfaite harmonie
avec le but que les Parties avaient en vue lorsqu'elles stipu-
laient leur Traité de conciliation, d'arbitrage et de règlement
judiciaire. Les deux Etats se proposaient d'adopter un ensemble
de procédures pacifiques permettant « d’arriver au règlement de
tous les différends internationaux »; donc, un système complet
et dans lequel chaque catégorie de différends devait trouver sa
discipline la plus appropriée. Puisque les différends mentionnés
à l’article 36 du Statut de la Cour sont une partie importante
des différends envisagés dans le Traité, rien n'était plus naturel

3I
92 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

x

que d'étendre à ces différends le système de règles et de garan-
ties que les Parties contractantes estimaient indispensables ou
convenables pour atteindre leur but.

Si, par exemple, les Parties contractantes étaient d’avis qu’il
est utile que le réglement judiciaire d’un différend soit précédé
de négociations diplomatiques, pourquoi n’aurait-on pas étendu
cette règle aux différends mentionnés dans l’article 36? S'il
semblait juste ou opportun de donner, en certains cas, à la
Partie intéressée le droit de s'opposer à la procédure prévue
par le Traité avant qu'une décision définitive ait été rendue par
l'autorité judiciaire ou administrative compétente, il n’était que
naturel d'appliquer également cette règle aux différends men-
tionnés dans l'article 36, lorsque ces différends présentent les
caractères en vue desquels la règle est adoptée.

D'autre part, il était nécessaire d’assurer que toute limitation
ou réserve que. les Parties contractantes, ou l’une d’elles,
auraient apposée à leur acceptation comme obligatoire de la
juridiction de la Cour, conformément à l’article 36 du Statut,
n'aurait pas d’effet pendant la durée du Traité. Car, en excluant
de la ‘juridiction de la Cour certains différends, parmi ceux que
mentionne l’article 36, ou en. subordonnant cette juridiction à
des conditions autres. que celles prévues par le Traité, lesdités
limitations ou réserves auraient créé une catégorie de différends
qui ne seraient pas obligatoirement soumis à une procédure
pacifique ; or, l'objet du Traité, ainsi qu'il résulte zpses verbis
de l’article premier, était d'assurer le règlement de tous les
différends qui viendraient à s'élever entre les deux Etats.

Il semble donc évident que la règle sanctionnée dans l’article 4,
alinéa 2; du Traité, telle que je la comprends, savoir comme
englobant dans cet article et soumettant ainsi. aux règles du
Traité les différends que mentionne l'article 36 du Statut de la
Cour, n’est qu’une conséquence logique du but et du système
de ce Traité. :

                                                

5.
les Déclaratiens la question se pose de savoir s’il n’y a pas lieu
de retenir que les Déclarations ont été abrogées par le Traité.

Il n’y a pas eu d’abrogation expresse. Mais il est générale-
ment. admis. que, à côté de abrogation expresse, il y a aussi
une abrogation tacite, résultant du fait que les dispositions
nouvelles sont incompatibles avec les dispositions antérieures,
ou que toute la matière qui formait Vobjet de ces dernières
se. trouve désormais réglée: par les nouvelles dispositions. _

A mon.avis, il serait en effet difficile de.contester Ja thèse
de Vabrogation tacite s’il n’y avait la circonstance suivante.

Les Déclarations et le Traité n’ont. ni la même durée, ni une
durée indéfinie. Comme on l’a déjà vu, la durée des Déclarations

32
93  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

et celle du Traité étaient réglées de manière que la vie
des Déclarations se prolongeait au delà de la vie du Traité. Il
s'ensuit que la mise en vigueur du Traité ne supprimait pas
entièrement la raison d'être des Déclarations: cette raison
d'être cessait tant que le Traité serait en vigueur ; elle recom-
mençait aussitôt que le Traité aurait pris fin. D’autre part, un
traité qui se proposait. d'élargir et de renforcer la solution
pacifique des différends entre les deux États ne peut être censé
avoir voulu mettre de côté un accord qui, dans un cadre plus
restreint, poursuivait le même but, sinon dans la mesure stric-
tement nécessaire. Or, s'il est vrai que le Traité, une fois entré
en vigueur, ne laissait pas de place à l'application des Décla-
rations, il est également vrai qu’il n’avait aucun -besoin de les
supprimer.

Dans ces circonstances, ce n’est pas Vabrogation des Décla-
rations, mais leur suspension temporaire, qu'il y a lieu de
considérer comme un effet de la mise en vigueur du Traité. Il
s'ensuit que l'expiration du Traité a éliminé l'obstacle qui
s’opposait à l'application des Déclarations : celles-ci, n'ayant
jamais cessé d’être en vigueur, sont redevenues applicables
au moment même où le Traité a pris fin, savoir le 4 mars
1938.

La conclusion de ce qui précède est que, au moment où la
requête du Gouvernement belge fut présentée (26 janv. 1938),
seul le Traité était applicable. Par conséquent, c’est seulement
sur la base du Traité qu’il y a lieu d'apprécier le bien-fondé
de l'exception d’incompétence soulevée par le Gouvernement
bulgare.

6. — Avant de procéder à cet examen, il peut être utile de
préciser quelles sont les demandes du Gouvernement belge,
contre lesquelles l'exception est dirigée.

Les demandes de ce Gouvernement ont été formulées dans
la requête sous deux chefs, indiqués respectivement par les
lettres À et B. La demande formulée sous À vise à obtenir
de la Cour un arrêt déclarant que, par certains faits, la Bulgarie
a manqué à ses obligations internationales envers la Belgique ;
la demande sous B a trait aux réparations que comportent ces
manquements prétendus. Cette dernière demande, qui, dans le
Mémoire, a été subdivisée en deux, la lettre B visant la restt-
tutto in pristinum et la lettre C la réparation du dommage, n’a
pas d'importance dans le présent stade de la procédure.

Les manquements prétendus aux obligations internationales
de la Bulgarie sont indiqués. dans la demande A sous trois
numéros, dont le 1° a trait à la mise en vigueur par l’Admi-
nistration des Mines de l’État, le 24 novembre 1934, d’un tarif
spécial factice pour le charbon fourni aux centrales électriques ;
le 2° aux jugements rendus par le Tribunal régional et par la

33
04 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

Cour d’appel de Sofia, respectivement le 24 octobre 1936 et. le
27 mars 1937; le 3° à la promulgation de la loi du 3. février
1936, dont l’article 30, Mit. c, institue un impôt spécial sur la
distribution de l'énergie électrique achetée aux entreprises non
soumises à l'impôt.

Il faut cependant observer que le tarif du 24 novembre 1934
n'est attaqué que parce qu'il aurait eu pour but de permettre
à la Municipalité de Sofia de fausser Vapplication des sentences
du Tribunal arbitral mixte de 1923 et 1925. Comme les
jugements du Tribunal régional et de la Cour d’appel de Sofia
sont également attaqués, parce qu’ils auraient enlevé à la société
le bénéfice desdites décisions du Tribunal arbitral mixte, il
semble évident qu'on est en présence d’un seul et même manque-
ment prétendu aux obligations internationales de la Bulgarie,
qui s'est réalisé, tantôt par des actes des autorités admi-
nistratives (1°), tantôt par des actes des autorités judiciaires
(2°). Toute réserve faite sur le point de savoir quelles seraient
les obligations internationales ainsi violées par les. autorités
administratives et judiciaires bulgares, on peut donc, en ce qui
concerne la compétence de la Cour, considérer les 1° et 2° de
la conclusion A comme constituant une seule et même demande.

Par contre, le 3°, ayant trait à une discrimination prétendue
en matière d'impôts, ne touche pas aux sentences du Tribunal
arbitral mixte et aux obligations qui en découleraient pour le
Gouvernement bulgare. Il doit donc, même au point de vue de
la compétence de la Cour, être considéré à part.

On est ainsi en présence de deux demandes, dont la pre-
mière est constituée par les 1° et 2° et la deuxième par le 3° de
la conclusion A. Cette manière de voir paraît être conforme
aux exposés de la Partie demanderesse.

Contre la possibilité, pour la Cour, de statuer sur ces deman-
des, le Gouvernement bulgare fait valoir, si je comprends bien,
trois griefs fondés sur le Traité: les demandes du Gouverne-
ment belge, ou tout au moins la première,. ne rentreraient pas
dans le cadre des différends qui, d’aprés l’article 4, doivent
être soumis à la Cour; la condition requise par l’article 3 ne
serait remplie ni à l'égard de la premiere ni à l'égard de la
deuxième demande; enfin, en ce qui concerne la deuxième
demande, ferait également défaut la condition prévue à l’article
premier.

7. — Il n’est pas facile de dire quelle est exactement l'excep-
tion que le Gouvernement bulgare prétend tirer de la matière
du différend soumis à la Cour. Il semble cependant qu'on
puisse la résumer de la.maniére suivante: le :droit que le
Gouvernement belge conteste au Gouvernement bulgare est en
réalité le droit, pour les tribunaux bulgares, de statuer sur les

. 34
05  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

différends entre une société belge concessionnaire de services
publics en Bulgarie et une municipalité bulgare ; or ce droit,
inhérent à la souveraineté de l'Etat, rentre dans la compé-
tence exclusive de la Bulgarie, et le Gouvernement belge ne
peut pas invoquer le Traité de 193r pour s'adresser à la Cour.

Si telle est vraiment l'exception du Gouvernement bulgare,
il me semble certain que ce n’est pas une exception prélimi-
naire contre la compétence de la Cour, mais un moyen de
défense au fond. Une exception préliminaire est une exception
dont le but et Veffet sont d'empêcher le procès devant la Cour,
sans préjuger la question de savoir si le droit réclamé par.le
demandeur existe ou non. Or, il est clair que, si la Cour se
prononçait sur l'exception bulgare, en réalité elle admettrait
ou nierait le droit réclamé par la Belgique, sans avoir entendu
le fond.

L’exception ne peut donc être retenue, car elle n’est pas de
‘la nature d’une exception préliminaire. Il est à peine besoin
d'ajouter que le Gouvernement bulgare reste entièrement libre
de faire valoir son grief lors de la procédure sur le fond.

8. — Le second grief du Gouvernement bulgare est fondé
sur l’article 3 du Traité, d’après lequel, « s’il s’agit d’un diffé-
rend dont l’objet, d’après la législation intérieure de l’une des
Hautes Parties contractantes, relève de la compétence des auto-
rités judiciaires ou administratives, cette Partie pourra s'opposer
à ce que ce différend soit soumis aux diverses procédures pré-
vues par le présent Traité, avant qu'une décision définitive ait
été rendue dans des délais raisonnables par l'autorité com-
pétente ». [1 a été déjà dit que ce grief se dirige contre la
première aussi bien que contre la seconde demande du Gou-
vernement belge : il convient toutefois de l’examiner distincte-
ment par rapport à l’une et à l’autre.

A) Il est constant que, au moment où la requête fut présen-
tée, le Tribunal de première instance et la Cour d’appel de
Sofia s'étaient déjà prononcés sur les demandes de la Munici-
palité de Sofia et de la société belge, mais que la Cour de
cassation, devant laquelle la société avait introduit un pourvoi
le 23 juin 1037, ne rendit son arrêt que le 16 mars 1938 et
partant après la présentation de la requête. Le Gouvernement
belge n’a pas contesté que l'arrêt a été rendu dans un délai
raisonnable.

Les Parties sont d’accord à reconnaître que le différend entre
la Municipalité de Sofia et la société belge, auquel a trait le
présent différend entre la Belgique et la Bulgarie, relève de la
compétence des autorités bulgares.

Le Gouvernement belge ne prétend pas que le Gouvernement

a

bulgare ne se soit pas conformé à l'article 3. du Traité, en
35
96  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

s’opposant à ce que le différend fût soumis à la Cour. Mais il
prétend, soit que la condition prévue à l’article 3 aurait été déjà
remplie à la date du 26 janvier 1938 ; soit que, ensuite de la
dénonciation du Traité par la Bulgarie, la Belgique n'était pas
obligée d'attendre qu’elle fût remplie; soit enfin que, la condition
ayant un effet purement suspensif, elle ne saurait être invoquée
aujourd’hui que la Cour de cassation a rendu un arrêt définitif.
À mon avis, aucun de ces arguments n’est à retenir.

a) La thèse selon laquelle la condition requise par l’article 3
du Traité aurait été déjà remplie le 26 janvier 1938 a été
soutenue, si je comprends bien, à deux points de vue. On a
dit, d'un côté, qu’il suffit que la juridiction suprême du pays
ait été saisie; il n’est pas essentiel qu’elle se soit prononcée.
D'un autre côté et avec plus de force, on a dit que le pourvoi
devant la Cour de cassation, étant de la nature d’un recours
extraordinaire, ne saurait empêcher que le jugement d’appel
soit à considérer comme la décision définitive au sens de
l’article 3 du Traité.

En ce qui concerne le premier point de vue, sans rechercher
s’il y a des cas dans lesquels la règle de droit international
commun dite de l'épuisement des recours internes est respectée
. dès que la juridiction suprême du pays a été saisie, je ne vois
pas comment on pourrait l’adopter en présence d’un texte
conventionnel qui exige une « décision définitive » Ou bien
Varrét de la Cour d’appel est cette décision, ou bien il faut
attendre qu’une décision définitive existe : le simple fait d’avoir
saisi la juridiction suprême ne peut jouer ici aucun rôle.

Aussi, c’est surtout sur le prétendu caractère de décisions
définitives qu’auraient les arrêts de la Cour d’appel qu'ont
insisté les représentants du Gouvernement belge.

La question dépend, d’un côté, de la signification qu'il faut
attacher à l'expression « décision définitive » dans l’article 3
du Traité, et, de l’autre, de la force et des effets qu'ont les
arrêts de la Cour d'appel d’après le droit interne du pays où
ils ont été rendus. La première est une question d’interpré-
tation du Traité et partant de droit international; la seconde
est une question de droit bulgare.

Pour déterminer la valeur des mots « décision définitive »,
il faut se demander ce que les Parties avaient en vue lors-
qu’elles stipulaient l’article 3 du Traité A mon avis, on a
voulu donner à l’État intéressé le moyen d'empêcher qu’un
différend d'ordre international surgisse tant qu’il y a la possibi-
lité que la source en soit éliminée par une décision des auto-
rités nationales. Il s’ensuit que c’est seulement lorsque la
décision adoptée ne peut plus être changée, tout au moins en

36
07  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

ce qui concerne les points susceptibles de provoquer le diffé-
rend international, qu'on est en présence de la « décision
. définitive » voulue par l’article 3. Une décision qui peut être
modifiée, annulée, remplacée par une autre n’est pas la décision
qu’avaient en vue les Parties, quelle que puisse être, par ail-
leurs, la qualification que lui donne le droit interne du pays
où elle a été rendue.

Or, il est constant que, d’après le droit bulgare, ainsi que
de plusieurs autres pays, tant qu’il y a la possibilité d’un
pourvoi devant la Cour de cassation ou que ce pourvoi est
pendant, une sentence d’appel est une sentence qui peut être
annulée et remplacée par une autre qui, en fait aussi bien
qu’en droit, peut être absolument différente. Si la Cour de
cassation casse la sentence dénoncée, toute l'affaire revient
exactement dans l’état dans lequel elle se trouvait le lende-
main du jugement de la première instance : il y aura une nou-
velle procédure d'appel comportant un nouvel examen en fait
et en droit et pouvant aboutir à une décision entièrement dif-
férente de la première. ‘

En présence de cet état de choses, je ne vois vraiment pas
quelle importance on peut attribuer, soit à la qualification de
moyen de recours extraordinaire, que la législation bulgare, a
Vinstar d’autres législations et pour des motifs ou a des points
de vue qui n’ont rien a faire avec la question qui nous occupe,
donne au pourvoi en cassation; soit au fait que, dans un
ordre d’idées analogue, la sentence d'appel est qualifiée de
définitive ou en dernier ressort ; soit au fait que la Cour de
cassation ne statue que sur des questions de’ droit, etc., etc.
Le seul point important est que l'arrêt de la Cour d’appel,
frappé d'un pourvoi en cassation, est une sentence qui peut
être annulée et remplacée par une autre tout à fait différente :
c'est exactement le contraire de ce que les Parties ont voulu
en exigeant une « décision définitive ».

b) Le second argument, savoir que la dénonciation du Traité
par le Gouvernement bulgare dispensait le Gouvernement belge
de l'obligation d’attendre le résultat du pourvoi en cassation,
s'inspire surtout de l’idée que, le Traité étant sur le point
d’expirer, il devenait impossible de présenter la requête.

Cet argument ne me semble guère mieux fondé que le
précédent. Si le Gouvernement bulgare avait le droit de dénon-
cer le Traité, il était bien naturel que le Gouvernement belge
fût mis dans l’impossibilité d'en profiter : on ne peut considérer
comme un cas de force majeure ce qui, en réalité, n'était que
la conséquence de l'exercice, par le Gouvernement bulgare,
de son droit de dénonciation.

Il est vrai que les représentants du Gouvernement belge ont
fait discrètement allusion à un abus de droit que le  Gouver-

37
98  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

nement bulgare aurait commis en dénonçant le Traité en vue
de soustraire à la juridiction de la Cour le différend que le
Gouvernement belge allait lui soumettre.

La théorie de l’abus de droit est extrêmement délicate, et
j'hésiterais beaucoup à l'appliquer dans une matière telle que
la juridiction obligatoire de la Cour. Le vieil adage, si en har-
monie avec l'esprit du droit international: Qui ture suo utitur
neminem ledit, me semble ici tout a fait a sa place. Et le
Gouvernement bulgare avait bien le droit de dénoncer le Traité,
et il était seul juge de l’opportunité ou de la nécessité de le
faire.

La situation serait-peut-étre un peu différente si le Gouver-
nement bulgare, étant libre de dénoncer le Traité a n’importe
quel moment, avait choisi justement celui où il avait été
informé de l'intention du Gouvernement belge de s'adresser à la
Cour. Mais il n’en est pas ainsi. Au moment où il apprit la
décision du Gouvernement belge, le Gouvernement bulgare n'avait,
pour dénoncer le Traité conformément à l’article 37, no 2 et 3,
qu’un délai de quelques jours, sous peine de se trouver lié
pour une nouvelle période de cinq ans.

Il convient enfin d'observer que, le Traité une fois expiré,
le Gouvernement belge pouvait encore saisir la Cour en vertu
des Déclarations. Et le Gouvernement belge, en fondant sa
requête, non seulement sur le Traité, mais aussi sur les
Déclarations, a démontré que c’est bien sa conviction que
ces Déclarations donnent à la Cour le pouvoir de statuer dans
la présente affaire. On ne voit donc pas qu'il y eût un per-
culum in mora.

c) Il ne reste que l’argument selon lequel la règle de l’épui-
sement des voies de recours internes, ayant un caractère sus-
pensif, ne saurait plus être invoquée aujourd’hui que la Cour
de cassation a rendu son arrêt.

Je ne conteste aucunement que la règle dite de l'épuisement
des recours internes, invoquée par l’une des parties au cours
d’un procès, puisse avoir, dans certains cas, un effet purement
suspensif de la procédure; il en sera probablement ainsi si la
règle est invoquée comme une exception de fond.

Mais ici la Cour n’est pas en présence de la règle de droit
international commun; elle est en présence d’une disposition
précise et formelle, l’article 3 du Traité, et c’est cette dispo-
sition qu'elle doit appliquer. Or, cet article donne à la Partie
intéressée le droit de « s'opposer à ce que ce différend soit
soumis » à la Cour. Il est donc absolument certain qu'il s’agit
d’une condition du recours à la Cour et que c'est au moment
où la Cour est saisie qu’elle doit être remplie.

L’exception du Gouvernement bulgare est donc bien fondée
en ce qui concerne la première demande de la requête,

38
99  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

B) En revanche, l'exception ne me paraît pas fondée en ce
qui concerne la deuxième demande de la requête, savoir la
promulgation de la loi du 3 février 1936 instituant un. impôt
spécial sur la distribution de l'énergie électrique achetée aux
entreprises non soumises à l'impôt.

A l’objection du Gouvernement belge, selon laquelle il n’y aurait
pas de recours contre les actes du pouvoir législatif, les repré-
sentants du Gouvernement bulgare se sont bornés à répondre
qu'il y en a bien contre l'application de la loi.

Toute réserve faite sur le point de savoir si la simple promul-
gation d’une loi comme la loi bulgare du 3 février 1936 peut
constituer une violation des obligations internationales invoquées
par la Belgique, il est indéniable que la requéte se référe 4 la
promulgation et seulement a la promulgation de la loi. Or, il
semble certain que le droit bulgare, de méme que les droits de
presque tous les Etats, sinon de tous, ne connaît aucun recours
contre la promulgation d’une loi. L’article 3 du Traité n’est donc
pas applicable.

9. — Le troisième grief du Gouvernement bulgare est fondé
sur l’article premier du Traité, d’après lequel seuls les diffé-
rends « qui n'auraient pu être résolus par la voie diplomatique »
peuvent être soumis aux diverses procédures prévues par le
Traité.

Le Gouvernement bulgare reconnaît que, sur les points qui
forment l’objet de la première demande de la requête (conclu-
sion A, 1° et 2°), il y a eu des négociations diplomatiques et
qu'elles n’ont pas abouti: ce grief ne concerne donc pas ladite
demande.

Quant à la seconde demande (conclusion A, 3°), le Gouverne-
ment bulgare avait affirmé dans son Mémoire que la réclamation
relative a l'impôt établi par la loi de 1936 était entièrement
nouvelle et qu’elle n’avait jamais fait l’objet des essais de solution
par la voie diplomatique visés à l’article premier du Traité.

Le Mémoire additionnel du Gouvernement belge semble admettre
que les négociations diplomatiques sur ce point ont fait défaut.
En. effet, il se borne à répondre que, d’après la jurisprudence
de la Cour, il suffit que le Gouvernement belge ait pu constater,
après l'échec de son intervention relativement aux décisions
rendues par les tribunaux bulgares, qu’il était inutile d'engager
des négociations spéciales relativement au grief tiré de la loi
d'impôt de 1936, grief dont « ultérieurement » la société lui
avait donné connaissance.

A ce point, on pouvait donc considérer comme établi que la
seconde demande du Gouvernement belge n'avait pas fait l’objet
de négociations diplomatiques.

Au cours de la procédure orale, l’agent du Gouvernement
belge est revenu sur ce point et a déclaré pouvoir affirmer que,

39
100  A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. ANZILOTTI

dans les nombreuses démarches faites par les représentants
diplomatiques de ce Gouvernement, il avait été question aussi
de ces griefs secondaires, et il a offert d'en faire la preuve si
la Cour le jugeait opportun.

Le caractère sommaire de la procédure visée à l’article 62
du Règlement et les dispositions formelles qui se trouvent dans
les nos 2 et 3 de cet article à l'égard des moyens de preuve
rendent pour moi extrêmement douteuse la question de savoir
si la Cour aurait pu donner suite à l'offre faite, dans les circon-
stances exposées ci-dessus, par l'agent du Gouvernement belge.
Quoi qu’il en soit, je ne puis que constater que la preuve n’a
pas été faite et que la seconde demande du Gouvernement belge
ne remplit pas la condition voulue par l’article premier du
Traité.

10. — Je crois pouvoir résumer mon opinion comme il suit.

L'entrée en vigueur du Traité belgo-bulgare du 23 juin 1931
a suspendu pendant toute la durée du Traité, savoir du
4 février 1933 au 4 février 1938, l’applicabilité de l'accord
résultant des Déclarations belge et bulgare portant acceptation
comme obligatoire de la juridiction de la Cour, conformément
à l’article 36 de son Statut.

Au moment où la requête du Gouvernement belge fut dépo-
sée, le Traité était encore en vigueur. Il s'ensuit que la requête
devait satisfaire aux conditions prévues par le Traité et que
c'est sur cette base qu’il y a lieu d'apprécier le bien-fondé de
l'exception préliminaire d’ incompétence proposée par le Gou-
vernement bulgare.

Pour autant que ce Gouvernement fait valoir que la pre-
mière demande du Gouvernement belge (conclusion A, 1° et 2°)
ne satisfait pas à la condition prévue à l’article 3 et que la
seconde demande (conclusion À, 3°) ne satisfait pas à la condi-
tion prévue à l’article premier du Traité, l’exception est fondée.
La Cour aurait dû l’admettre et se dessaisir de l'affaire.

Il est à peine besoin d’ajouter que le Gouvernement belge
aurait pu présenter une nouvelle requête fondée, cette fois, sur
les Déclarations belge et bulgare portant acceptation comme
obligatoire de la juridiction de la Cour, Déclarations qui sont
redevenues applicables dans les rapports entre les deux Etats
à partir du 4 février 1938.

(Signé) D. ANZILOTTI.

40
